DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20120081542 (Suk et al.) in view of US Patent No. 6,321,147 (Takeda et al).
	Regarding claim 1, Suk et al. discloses: “an image processing system (FIG. 1: 100; [0026]: “an obstacle detecting system 100 according to the present invention includes a laser beam scanning unit 110, an image information acquiring unit 120, an image recognizing unit 130, and a risk determining unit 140”), comprising: one or more memories (FIG. 1: 160): and one or more processors (FIG. 1: 130, 140, 180) coupled to the one or more memories (FIG. 1: 130, 160, 180; [0063]: “The memory 160 can transmit and receive the data to and from the control unit 180, and includes an external auxiliary storage device such as a hard disk drive (HDD)”), the one or more processors being configured to: determine whether there is a possibility that an obstacle is shown (FIG. 1: 130; ABSTRACT: “a risk determining unit which determines a possibility of collision due to presence of the obstacle”) in an acquired image that is acquired by an image acquisition device (FIG. 1: 120, 121, 122; ABSTRACT: “a second image acquiring unit which acquires an image of actual surroundings as second image information; an image recognizing unit which recognizes an image of an obstacle by performing 3-D image recognition signal processing on line information of the laser beam using the first image information, and recognizes a pattern of the obstacle by performing pattern recognition signal processing on the second image information”) provided at a vehicle ([0018]: “FIG. 3 is a diagram illustrating one example of an obstacle detecting system according to one embodiment of the present invention which is applied to a vehicle”), transmit, from the vehicle ([0032]: “transmits the image signal acquired by the first image acquiring part 121 and the second image acquiring part 122”), image information relating to the acquired image ([0032]: “a second image acquiring part 122 for acquiring image information on actual surroundings in the vicinity of the subject vehicle”) in a case in which the acquired image has been determined ([0014]: “recognizing a pattern of the obstacle by performing pattern recognition signal processing on the second image information”; “classifying the recognized obstacles by identifying the image-recognized obstacle is matched with the pattern-recognized obstacle or not”) that there is a possibility that an obstacle is shown therein” ([0014]: “determining a possibility of collision by identifying the obstacle is within the target distance or not, based on the classified result”).
Suk et al. does not clearly disclose the remaining limitations of the claim.  To that end, Takeda et al. discloses: “receive image information from a plurality of vehicles” (FIG. 1: 1, 2; Col 5, line 16-19: “system comprises vehicles 1 such as a plurality of dump trucks and a central monitor station 2 for observing operations of the plurality of vehicles 1”; FIG. 1: 26, 27; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle control unit 20 transmits these images to the central control unit 7”), determine whether or not an identified obstacle (FIG. 2: S2; Col. 7, lines: 18-27: “the obstacle detecting unit 5 judges whether or not there is an obstacle 4 in the course 3 (S2)”), which has been identified in a previous acquired image associated with previous image information (FIG. 2: S6; Col. 7, lines 29-34: “The vehicle control unit 20 outputs a phototaking instruction to the phototaking controller 25 to take a photo in the running direction of the vehicle 1 by using the CCD camera 26 (S6).  The taken image is transmitted from the vehicle control unit 20 to the central control unit 7”), is shown in a subsequent acquired (FIG. 2: S11) image associated with subsequent image information received from the plurality of vehicles (Col. 7, lines 59-61: “Subsequently he takes a photo of the course 3 … after an elapse of a predetermined time (S11)”), and perform image processing to identify an obstacle shown in the subsequent acquired image (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”) in a case in which the subsequent acquired image (FIG. 2: S11) has been determined to not show the identified obstacle” (FIG. 2: S12  = “YES”: Col. 7, lines 61-63: “the observer judges whether or not the vehicle can continue to run on the basis of the image (S12)”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Suk et al. and the invention of Takeda et al. in order to perform image processing/judge if there is an obstacle in a subsequent image/photo (e.g., see Takeda et al. @ Col 7, lines 61-63).
	With respect to claim 2, Takeda et al. discloses: “the one or more processors (FIG. 1: 10, 20, 24) are configured to: receive the image information (FIG. 1: 20, 24; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle 
control unit 20 transmits these images to the central control unit 7”) together with position information attached to the acquired image (FIG. 1: 10, 20; Col. 5, lines 53-56: “The vehicle control unit 20 detects the current position of the vehicle 1 on the basis of outputs of the position detecting unit 10 and the current position is transmitted to the central control unit 7”), and determine whether or not the identified obstacle is shown in the subsequent acquired image, by determining at least whether or not the identified obstacle is shown (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”) in the subsequent acquired image (FIG. 2: S11) at a same position as in the previous acquired image” (FIG. 2: S6, S8).
	With respect to claim 4, Suk et al. discloses: “an image processing method, comprising:
	determining whether there is a possibility that an obstacle is shown (FIG. 1: 130; ABSTRACT: “a risk determining unit which determines a possibility of collision due to presence of the obstacle”) in an acquired image that is acquired by an image acquisition device (FIG. 1: 120, 121, 122; ABSTRACT: “a second image acquiring unit which acquires an image of actual surroundings as second image information; an image recognizing unit which recognizes an image of an obstacle by performing 3-D image recognition signal processing on line information of the laser beam using the first image information, and recognizes a pattern of the obstacle by performing pattern recognition signal processing on the second image information”) provided at a vehicle ([0018]: “FIG. 3 is a diagram illustrating one example of an obstacle detecting system according to one embodiment of the present invention which is applied to a vehicle”); transmitting, from the vehicle to a server ([0032]: “transmits the image signal acquired by the first image acquiring part 121 and the second image acquiring part 122”), image information relating to the acquired image ([0032]: “a second image acquiring part 122 for acquiring image information on actual surroundings in the vicinity of the subject vehicle”), in a case in which it has been determined ([0014]: “recognizing a pattern of the obstacle by performing pattern recognition signal processing on the second image information”; “classifying the recognized obstacles by identifying the image-recognized obstacle is matched with the pattern-recognized obstacle or not”) that there is a possibility that the acquired image shows an obstacle” ([0014]: “determining a possibility of collision by identifying the obstacle is within the target distance or not, based on the classified result”).
	In addition, Takeda et al. discloses: “receiving, by the server (FIG. 1: “Central Control Unit 7”), image information from a plurality of vehicles (FIG. 1: 1, 2; Col 5, line 16-19: “system comprises vehicles 1 such as a plurality of dump trucks and a central monitor station 2 for observing operations of the plurality of vehicles 1”; FIG. 1: 26, 27; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle control unit 20 transmits these images to the central control unit 7”); determining, by the server, whether or not an identified obstacle (FIG. 2: S2; Col. 7, lines: 18-27: “the obstacle detecting unit 5 judges whether or not there is an obstacle 4 in the course 3 (S2)”), which has been identified in a previous acquired image associated with previous image information (FIG. 2: S6; Col. 7, lines 29-34: “The vehicle control unit 20 outputs a phototaking instruction to the phototaking controller 25 to take a photo in the running direction of the vehicle 1 by using the CCD camera 26 (S6).  The taken image is transmitted from the vehicle control unit 20 to the central control unit 7”), is shown in a subsequent acquired image (FIG. 2: S11) (Col. 7, lines 59-61: “Subsequently he takes a photo of the course 3 … after an elapse of a predetermined time (S11)”): and performing image processing to identify an obstacle shown in the subsequent acquired image (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”) in a case in which the subsequent acquired image has been determined to not show the identified obstacle” (FIG. 2: S12  = “YES”: Col. 7, lines 61-63: “the observer judges whether or not the vehicle can continue to run on the basis of the image (S12)”).
	Regarding claim 5, Suk et al. discloses: “a non-transitory storage medium (FIG. 1: 160) storing a program executable by a computer (FIG. 1: 150, 180) to perform image processing ([0027]: “the control unit 150 may be program modules built in the system according to the present invention.  These program modules may be included in, for instance, an operation system as applied program modules or other program modules, and may be physically stored in several known storage devices.  In addition, these program modules can be stored in a remote storage device”), the image processing comprising: determining whether there is a possibility that an obstacle is shown (FIG. 1: 130; ABSTRACT: “a risk determining unit which determines a possibility of collision due to presence of the obstacle”) in an acquired image that is acquired by an image acquisition device (FIG. 1: 130; ABSTRACT: “a risk determining unit which determines a possibility of collision due to presence of the obstacle”) provided at a vehicle ([0018]: “FIG. 3 is a diagram illustrating one example of an obstacle detecting system according to one embodiment of the present invention which is applied to a vehicle”); transmitting, from the vehicle to a server ([0032]: “transmits the image signal acquired by the first image acquiring part 121 and the second image acquiring part 122”), image information relating to the acquired image ([0032]: “a second image acquiring part 122 for acquiring image information on actual surroundings in the vicinity of the subject vehicle”) in a case in which it has been determined ([0014]: “recognizing a pattern of the obstacle by performing pattern recognition signal processing on the second image information”; “classifying the recognized obstacles by identifying the image-recognized obstacle is matched with the pattern-recognized obstacle or not”) that there is a possibility that the acquired image shows an obstacle” ([0014]: “determining a possibility of collision by identifying the obstacle is within the target distance or not, based on the classified result”).
	In addition, Takeda et al. discloses: “receiving, by the server, image information from a plurality of vehicles (FIG. 1: 1, 2; Col 5, line 16-19: “system comprises vehicles 1 such as a plurality of dump trucks and a central monitor station 2 for observing operations of the plurality of vehicles 1”; FIG. 1: 26, 27; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle control unit 20 transmits these images to the central control unit 7”): determining, by the server (FIG. 1: 7), whether or not an identified obstacle (FIG. 2: S2; Col. 7, lines: 18-27: “the obstacle detecting unit 5 judges whether or not there is an obstacle 4 in the course 3 (S2)”), which has been identified in a previous acquired image associated with previous image information (FIG. 2: S6; Col. 7, lines 29-34: “The vehicle control unit 20 outputs a phototaking instruction to the phototaking controller 25 to take a photo in the running direction of the vehicle 1 by using the CCD camera 26 (S6).  The taken image is transmitted from the vehicle control unit 20 to the central control unit 7”), is shown in a subsequent acquired image (FIG. 2: S11) associated with subsequent image information received from the plurality of vehicles (Col. 7, lines 59-61: “Subsequently he takes a photo of the course 3 … after an elapse of a predetermined time (S11)”): and performing image processing to identify an obstacle shown in the subsequent acquired image (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”) in a case in which the subsequent acquired image (FIG. 2: S11) has been determined to not show the identified obstacle” (FIG. 2: S12  = “YES”: Col. 7, lines 61-63: “the observer judges whether or not the vehicle can continue to run on the basis of the image (S12)”).
	With respect to claim 6, Suk et al. discloses: “an image processing device (FIG. 1: 100; [0026]: “a laser beam scanning unit 110, an image information acquiring unit 120, an image recognizing unit 130, and a risk determining unit 140”), comprising: a memory (FIG. 1: 160): and a processor (FIG. 1: 130, 140, 180) coupled to the memory (FIG. 1: 130, 160, 180; [0063]: “The memory 160 can transmit and receive the data to and from the control unit 180, and includes an external auxiliary storage device such as a hard disk drive (HDD)”). 
	In addition, Takeda et al. discloses: “receive, from a plurality of vehicles (FIG. 10: 1), image information relating to acquired images, which are acquired by the plurality of vehicles, in which it has been determined that there is a possibility that an obstacle is shown in the acquired images (FIG. 1: 1, 2; Col 5, line 16-19: “system comprises vehicles 1 such as a plurality of dump trucks and a central monitor station 2 for observing operations of the plurality of vehicles 1”; FIG. 1: 26, 27; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle control unit 20 transmits these images to the central control unit 7”); determine whether or not an identified obstacle (FIG. 2: S2; Col. 7, lines: 18-27: “the obstacle detecting unit 5 judges whether or not there is an obstacle 4 in the course 3 (S2)”), which has been identified in a previous acquired image associated with previous image information (FIG. 2: S6; Col. 7, lines 29-34: “The vehicle control unit 20 outputs a phototaking instruction to the phototaking controller 25 to take a photo in the running direction of the vehicle 1 by using the CCD camera 26 (S6).  The taken image is transmitted from the vehicle control unit 20 to the central control unit 7”), is shown in a subsequent acquired image associated with subsequent image information received from (Col. 7, lines 59-61: “Subsequently he takes a photo of the course 3 … after an elapse of a predetermined time (S11)”); and perform Image processing to identify an obstacle shown m the subsequent acquired image (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”) in a case in which the subsequent acquired image has been determined to not show the identified obstacle” (FIG. 2: S11) has been determined to not show the identified obstacle” (FIG. 2: S12  = “YES”: Col. 7, lines 61-63: “the observer judges whether or not the vehicle can continue to run on the basis of the image (S12)”).
	Regarding claim 7, Suk et al. discloses: “in which it has been determined that there is a possibility that an obstacle is shown (FIG. 1: 130; ABSTRACT: “a risk determining unit which determines a possibility of collision due to presence of the obstacle”) in the acquired images (FIG. 1: 120, 121, 122; ABSTRACT: “a second image acquiring unit which acquires an image of actual surroundings as second image information; an image recognizing unit which recognizes an image of an obstacle by performing 3-D image recognition signal processing on line information of the laser beam using the first image information, and recognizes a pattern of the obstacle by performing pattern recognition signal processing on the second image information”);
	In addition, Takeda et al. discloses: “an lmage processing method (FIG. 2), comprising: receiving, from a plurality of vehicles, image information relating to acquired images, which are acquired by the plurality of vehicles (FIG. 1: 1, 2; Col 5, line 16-19: “system comprises vehicles 1 such as a plurality of dump trucks and a central monitor station 2 for observing operations of the plurality of vehicles 1”; FIG. 1: 26, 27; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle control unit 20 transmits these images to the central control unit 7”), determining whether or not an (FIG. 2: S2; Col. 7, lines: 18-27: “the obstacle detecting unit 5 judges whether or not there is an obstacle 4 in the course 3 (S2)”), which has been identified in a previous acquired image associated with previous image Information (FIG. 2: S6; Col. 7, lines 29-34: “The vehicle control unit 20 outputs a phototaking instruction to the phototaking controller 25 to take a photo in the running direction of the vehicle 1 by using the CCD camera 26 (S6).  The taken image is transmitted from the vehicle control unit 20 to the central control unit 7”), is shown in the subsequent acquired image (FIG. 2: S11) associated with subsequent image information received from the plurality of vehicles (Col. 7, lines 59-61: “Subsequently he takes a photo of the course 3 … after an elapse of a predetermined time (S11)”): and performing image processing to identify an obstacle shown in the subsequent acquired image in a case m which the subsequent acquired image (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”) has been determined to not show the identified obstacle” (FIG. 2: S12  = “YES”: Col. 7, lines 61-63: “the observer judges whether or not the vehicle can continue to run on the basis of the image (S12)”). 
	Regarding claim 8, Suk et al. discloses: “a non-transitory storage medium (FIG. 1: 160) storing a program executable by a computer (FIG. 1: 150, 180) to perform image processing to perform image processing ([0027]: “the control unit 150 may be program modules built in the system according to the present invention.  These program modules may be included in, for instance, an operation system as applied program modules or other program modules, and may be physically stored in several known storage devices.  In addition, these program modules can be stored in a remote storage device”), the image processing comprising: in which it has been determined that there is a possibility that an obstacle is shown in the acquired images (FIG. 1: 130; ABSTRACT: “a risk determining unit which determines a possibility of collision due to presence of the obstacle”):
Takeda et al. discloses: “receiving, from a plurality of vehicles, image information relating to acquired images, which are acquired by the plurality of vehicles (FIG. 1: 1, 2; Col 5, line 16-19: “system comprises vehicles 1 such as a plurality of dump trucks and a central monitor station 2 for observing operations of the plurality of vehicles 1”; FIG. 1: 26, 27; Col. 6, lines 51-55: “the phototaking controller 25 stores the images taken by the CCD camera 26 into the image memory 27 and transmits them to the vehicle control unit 20.  The vehicle control unit 20 transmits these images to the central control unit 7”); determining whether or not an identified obstacle (FIG. 2: S2; Col. 7, lines: 18-27: “the obstacle detecting unit 5 judges whether or not there is an obstacle 4 in the course 3 (S2)”), which has been identified in a previous acquired image associated with previous image information (FIG. 2: S6; Col. 7, lines 29-34: “The vehicle control unit 20 outputs a phototaking instruction to the phototaking controller 25 to take a photo in the running direction of the vehicle 1 by using the CCD camera 26 (S6).  The taken image is transmitted from the vehicle control unit 20 to the central control unit 7”), is shown in a subsequent acquired image (FIG. 2: S11) associated with subsequent image information received from the plurality of vehicles (FIG. 10: 1); and performing image processing to identity an obstacle shown in the subsequent acquired image (FIG. 2: S8; Col. 7, lines 37-40: “the central monitor station 2 observes this image on the monitor 9 and judges true characters of the obstacle 4 to determine whether or not the vehicle 1 can continue to run (S8)”), in a case in which the subsequent acquired image has been determined to not show the identified obstacle” (FIG. 2: S12  = “YES”: Col. 7, lines 61-63: “the observer judges whether or not the vehicle can continue to run on the basis of the image (S12)”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suk et al. in view of Takeda et al. and European Patent Application No. EP2212175 (Stahlin et al).
Suk et al. and Takeda et al.  Thus, those limitations of claim 3 that are recited in claim 1 are also disclosed by the the combination of Suk et al. and Takeda et al.  
	However, the combination of Suk et al. and Takeda et al. does not clearly disclose the remaining limitations of the claim.  To that end with respect to claim 3, Stahlin et al. discloses: “receive other position information associated with another vehicle (FIG. 1: 100, 118; FIG. 2: 201; [0046]: “If a position report from another vehicle or warning information is received by means of receiving device 118, the the position report or warning information is forwarded to the safety system 114”), determine whether the other vehicle having the other position information has approached the identified obstacle corresponding to the position information (FIG. 2: 201; [0044]: “warning information sent out by the vehicle 201.  This means that they specify the dangerous situations and contain further information, in particular the positons of the dangerous point”) and send hazard information to the other vehicle in a case in which it is determined that the other vehicle has approached the identified obstacle” (FIG. 2: 100, 201, 204-206; [0042]: “provision can also be made for dangerous situations in the vicinity of vehicle 201 to be recorded”; “Examples of this are again individual stationary or slow vehicles or obstacles that are on or next to a road”; “In addition to these examples, any dangerous situation that can be detected by means of the existing environment sensor system 205 can in principle be reported to other vehicles”; [0043]: “If a dangerous situation has been recognized by means of the vehicle sensor system 204 and/or the environment sensor system 205, the processing device 206 preferably generates warning information”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the combination of Suk et al. and Takedo et al. with the invention of Stahlin et al. in order to provide position/warning/hazard information from other vehicles (e.g., see Stahlin et al. [0042], [0044], [0046]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                  12/3/2021
Primary Examiner              AU2644